Citation Nr: 0704189	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran apparently served on active duty from August 1963 
to July 1967.  He also had additional service with the Air 
National Guard.

The veteran was notified by letter from the Regional Office 
(RO) that his claim for education benefits under Chapter 1606 
was denied.  He appealed this determination to the Board of 
Veterans' Appeals (Board).


FINDING OF FACT

The Department of Defense has certified that the veteran is 
not eligible for educational assistance under Chapter 1606, 
Title 10, United States Code.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C. §§ 16132, 16133 (2005); 
38 C.F.R. §§ 21.7540, 21.7550 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 
1328 (Fed. Cir. 2006).  However, while the record does not 
reflect that the veteran was provided notice as required by 
38 U.S.C.A. § 5103(a), the Board finds that such notice is 
not required under the facts and circumstances of this case 
and that the veteran is not prejudiced by this omission.

In this regard the Board notes that VA educational programs 
have their own notice and assistance requirements, which the 
Board observes have been satisfied in this case.  For 
example, under 38 C.F.R. § 21.1031(b) (2006), if a formal 
claim for educational assistance is incomplete, or if the VA 
requires additional evidence or information to adjudicate the 
claim, the VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions.  In this case, the RO has sent 
the veteran several letters advising him of the evidence he 
needs to submit, but he has failed to respond with any of the 
requested information.  Therefore, the Board finds that as 
all relevant and probative evidence necessary for an 
equitable disposition of the appeal has been obtained, the 
notice and assistance requirements have been satisfied.  

Furthermore, as will be explained below, the Board finds that 
it is the law, and not the evidence, that is dispositive in 
this case.  An opinion from the VA General Counsel has held 
that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop evidence to substantiate a claim where 
the claim cannot be substantiated because there is no legal 
basis for the claim or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  

The Board also notes that the United States Court of Veterans 
Appeals for Veterans Claims (Court) has held that when there 
is an error in the VA's duty to notify, or in this case, an 
absence of the contemplated notice, there is no prejudice to 
a claimant as a result of the error if the benefit sought 
could not possibly been awarded as a matter of law.  See 
Mayfield, supra ("this Court has held that an error is 
nonprejudicial where the benefit sought could not possibly 
have been awarded as a matter of law.")  The Board also notes 
that the Court has held that strict adherence does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in imposing 
additional burdens on the VA with no benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the Board finds no further action is necessary 
with respect to the VA's duty to notify and duty to assist 
obligations since it is the law applied to the undisputed 
evidence that is dispositive in this case.

Analysis 

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify. 38 
C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 
36 months of entitlement under Chapter 1606. 38 C.F.R. § 
21.7570 (2006).

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  If a reservist is 
serving in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  The 
basic eligibility date is the date on which service commences 
for the contracted 6 year period.

A Chapter 1606 Department of Defense data record from the 
service department reflects that the veteran was not eligible 
for such benefits.  The RO sent the veteran two letters 
advising him that he needed to submit a copy of his Notice of 
Basic Eligibility from his Reserve unit, as well as 
documentation showing the effective date he became eligible 
for Chapter 1606 education benefits.  Despite being requested 
to do so on at least two occasions, the veteran has not 
furnished the information requested by the RO to support his 
claim for benefits under Chapter 1606.  Therefore, the Board 
concludes that entitlement to educational assistance under 
Chapter 1606, Title 10, United States Code is not 
established.

The eligibility requirements for educational assistance are 
prescribed by Congress and regulations enacted by the Armed 
Forces and by VA.  Neither the RO nor the Board may ignore 
these laws and regulations.  The law in this case, not the 
evidence, is dispositive of the appellant's claim for Chapter 
30 and for Chapter 1606 educational assistance.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  





ORDER

Basic eligibility for educational assistance under Chapter 
1606, Title 10, United States Code, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


